Citation Nr: 1545016	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-09 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than February 2, 2010, for the grant of service connection for peripheral neuropathy of the right upper extremity.

2.  Entitlement to an effective date earlier than February 2, 2010, for the grant of service connection for peripheral neuropathy of the left upper extremity.

3.  Entitlement to an effective date earlier than February 2, 2010, for the grant of service connection for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an effective date earlier than February 2, 2010, for the grant of service connection for peripheral neuropathy of the left lower extremity.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to February 2, 2010.

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

7.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

8.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

9.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

10.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II (diabetes).  

11.  Entitlement to service connection for a bilateral hearing loss disability. 

12.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008, March 2009, and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
The Board notes that the Veteran originally requested a Travel Board hearing in connection with his appeals for an increased rating for diabetes.  However, in a correspondence received in October 2011, the Veteran indicated that he wished to withdraw his hearing request.  His hearing request is, therefore, considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

The Board notes that the Veteran's appeal regarding the May 2008 rating decision also involved the denial of service-connection for posttraumatic stress disorder (PTSD).  During the pendency of the appeal, a March 2011 rating decision granted service-connection for PTSD.  Accordingly, that matter is no longer before the Board.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (the Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  As such, a TDIU claim has been recognized as part and parcel of the increased rating appeal and it is for appellate consideration.  The Board acknowledges that a July 2013 rating decision granted entitlement to TDIU effective February 2, 2010.  As the Veteran was not granted TDIU from the date of his increased rating claim, the July 2013 rating decision does not represent a complete grant of the benefit sought and the claim remains before the Board.  

The issues of entitlement to increased ratings for diabetes, peripheral neuropathy of the right and left upper extremities, peripheral neuropathy of the right and left lower extremities; entitlement to service connection for hearing loss and tinnitus, and entitlement to TDIU prior to February 2, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2004 rating decision granted service-connection for diabetes with erectile dysfunction and assigned a separate compensable rating for diabetic retinopathy.  The Veteran did not appeal that rating decision nor was any new and material evidence submitted within the appeal period.

2.  On September 19, 2008, VA received a claim for service connection for erectile dysfunction as secondary to diabetes, which was interpreted as a claim for an increased rating for diabetes and all related complications; there was no previous increased rating claim for diabetes or any service connection claim for peripheral neuropathy pending at that time.  


CONCLUSIONS OF LAW

1.  The September 2004 rating decision is final that granted service-connection for diabetes and assigned the initial ratings for diabetes and all compensable and noncompensable related complications is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7015(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.103 (2015).

2.  The criteria for an effective date of September 19, 2008, but no earlier, for the award of service connection for peripheral neuropathy of the bilateral upper and lower extremities have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The appeals decided herein are claims for earlier effective dates for service connection arising from the Veteran's disagreement with the effective date assigned in the March 2012 rating decision.  Courts have held that once service connection is granted the claim is substantiated and further appealable issues, such as the effective date, are "downstream" issues and therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015) to assist the Veteran.  The Veteran's service treatment, VA treatment records, and private treatment records are of record.  VA also provided VA examinations in March 2010 and June 2014.  The examination reports reflect that the VA examiners reviewed the Veteran's claim file, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to adjudicate the claims.  The Board finds that the VA examination reports are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board acknowledges that there are may be outstanding VA and private treatment records that have not been associated with the claims file.  However, the Board finds that the Veteran is not prejudiced by the absence of those records as it pertains to the issues decided herein.  Even assuming that the outstanding treatment records were related to the Veteran's peripheral neuropathy, as will be discussed in more detail below, the effective date for grant of service connection for peripheral neuropathy could not predate receipt of the Veteran's claim for an increased rating for diabetes.  See 38 C.F.R. § 3.400 (2015).  Accordingly, there is no prejudice to the Veteran with proceeding to adjudicate those issues on the current record. 

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.
Earlier Effective Date

The Veteran asserts that he is entitled to an effective date earlier than February 2, 2010, for the award of service connection for his diabetic peripheral neuropathy of the bilateral upper and lower extremities.  In his September 2015 correspondence, the Veteran's attorney requested that the Veteran be granted an effective date retroactive to the date service connection for diabetes was granted.  

Generally, the effective date for an award of benefits based upon an increased evaluation for a service-connected disability is the date on which a claim is received, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o) (2015).  The effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date, otherwise, date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2015).  

A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  Additionally, a report of examination or hospitalization will be accepted as an informal claim for increase if the report relates to a disability for which service connection has been established.  See 38 C.F.R. § 3.157(b) (2015).

A September 2004 rating decision granted service connection for diabetes with erectile dysfunction and assigned a 20 percent rating, effective June 23, 2003.  The September 2004 rating decision also granted service-connection for diabetic retinopathy, as a separately compensable complication of the Veteran's diabetes.  On September 19, 2008, VA received a request for service connection for erectile dysfunction as secondary to the Veteran's service-connected diabetes.  As erectile dysfunction was already service-connected and rated as part of the Veteran's rating for diabetes, the AOJ interpreted the Veteran's correspondence as a claim for an increased rating for diabetes.  A March 2009 rating decision continued the Veteran's 20 percent rating for diabetes and erectile dysfunction.  The Veteran timely appealed.  During the pendency of the appeal, a March 2012 rating decision granted entitlement to service connection for peripheral neuropathy of the right and left upper and lower extremities associated with diabetes.

The Board finds that the award of separate ratings for peripheral neuropathy of the bilateral upper and lower extremities arises from the Veteran's September 19, 2008 claim seeking appropriate compensation for service-connected diabetes with erectile dysfunction.

The rating criteria for diabetes directs that compensable complications of diabetes be rated separately unless they are part of the criteria used to support the assignment of a 100 percent rating.  Noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).  Therefore, the Board views the assignment of separate ratings for peripheral neuropathy of the bilateral upper and lower extremities as recognition of increased or additional symptomatology of service-connected diabetes.  Accordingly, September 19, 2008 is the date of claim for bilateral upper and lower extremity peripheral neuropathy.

With the date of claim established, the Board must next determine the date when there was a factually ascertainable increase in the Veteran's service-connected diabetes, which in the present case requires identifying when the Veteran's diabetes increased in severity to the point it manifested in peripheral neuropathy.  \

A February 2010 letter from Dr. Salter noted that the Veteran was being treated for diabetic peripheral neuropathy but did not indicate the date of initial diagnosis.  However, the September 2004 VA diabetes examination noted subjective symptoms of tingling and shooting pain in the Veteran's feet and the March 2010 VA peripheral nerve and June 2014 diabetic peripheral neuropathy examination reports indicated that the initial onset of the Veteran's peripheral neuropathy of the bilateral upper and lower extremities was in 1992.  

As the evidence indicates that the Veteran's diabetes resulted in peripheral neuropathy as early as 1992, an earlier effective date of September 19, 2008, but no earlier, for the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities is warranted.  
In the present case, the Board is unable to assign an effective earlier than September 19, 2008 under 38 C.F.R. § 3.400(o)(2) (2015), which allows for an increased benefit to be awarded at the earliest date in which an increase is factually ascertainable if the increased rating claim is received within one year of such date, because the increase in the Veteran's disability occurred many years prior to the September 19, 2008 claim.

The Board has not overlooked the representative's assertion that the effective date should be retroactive to June 23, 2003, the date service connection for diabetes and its related complications was granted.  As noted above, the September 2004 rating decision granted service connection for diabetes with erectile dysfunction and assigned a 20 percent rating, and granted service-connection for diabetic retinopathy, as a separately compensable complication of diabetes.  In not addressing other possible diabetic complications, the September 2004 rating decision implicitly denied claims for compensable or noncompensable complications of diabetes.  See Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir. 2010) (holding that the key inquiry for whether an issue has been implicitly denied is whether sufficient notice has been provided so that a veteran would know, or reasonably can be expected to understand, that he will not be awarded benefits for the disability asserted in his pending claim).  See also note (1) to Diagnostic Code 7913 (stating compensable complications of diabetes are to be separately rated unless they are used to support a 100 percent rating, while noncompensable complications are rated as part of the diabetic process).

After Jones was decided, the Court of Appeals for Veterans Claims articulated a four-factor test to be used in analyzing whether a claim has been implicitly denied.  See Cogburn v. Shinseki, 24 Vet. App. 205 (2010).  The first factor is the specificity of the claims or the relatedness of the claims.  In this case the September 2004 rating decision assigned a 20 percent rating for diabetes with erectile dysfunction and diabetic retinopathy was separately evaluated.  The Veteran's claims for peripheral neuropathy are directly related to his diabetes claims and so the first factor supports a finding that the other diabetes claims were implicitly denied.  The second factor is the specificity of the adjudication, and here too the factor supports a finding of implicit denial.  Since the rating decision in September 2004 addressed a variety of diabetic conditions, it is specific enough to put the Veteran on notice that any other potential complications of diabetes were being denied.  The third factor is the timing of the claims and in this case the claim for diabetes was addressed all in one rating decision so this factor also supports a finding of implicit denial.  The final factor is the impact of representation, and the Veteran was represented by a service organization and not an attorney at the time, and therefore this factor supports a finding of the claim for neuropathy not being implicitly denied since he did not have a lawyer at the time.  However, analyzing all four factors together, the Board concludes that the claim for peripheral neuropathy was implicitly denied at the time of the September 2004 rating decision.

Although the Veteran was notified of the September 2004 rating decision and his appellate rights, he did not file a timely appeal, nor was any new and material evidence received within the appeal period.  Accordingly, the September 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7015(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.103 (2015).  Previous determinations that are final and binding will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a) (2015).  Therefore, the Board is precluded from reaching back to the date of the original grant of service-connection for diabetes as a possible effective date for the award of service-connection for diabetic peripheral neuropathy.

Accordingly, an earlier effective date of September 19, 2008, but no earlier, for the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities is warranted.


ORDER

Entitlement to an effective date earlier of September 19, 2008, but no earlier, for the grant of service connection for peripheral neuropathy of the right upper extremity is granted.

Entitlement to an effective date earlier of September 19, 2008, but no earlier, for the grant of service connection for peripheral neuropathy of the left upper extremity is granted.

Entitlement to an effective date earlier of September 19, 2008, but no earlier, for the grant of service connection for peripheral neuropathy of the right lower extremity is granted.

Entitlement to an effective date earlier of September 19, 2008, but no earlier, for the grant of service connection for peripheral neuropathy of the left lower extremity is granted.


REMAND

Initially, the Board finds that there are outstanding VA and private treatment records that must be obtained prior to adjudicating the remaining claims. 

With regard to private treatment records, SSA records indicate that the Veteran has received treatment from Dr. Colton since 1987.  The earliest treatment records requested from Dr. Colton were from January 2000.  A February 2013 VA treatment record indicated that the Veteran had an abnormal eye examination in January 2013, and was scheduled for a follow up appointment with his private ophthalmologist in April 2013.  A March 2014 VA treatment record indicated that the Veteran saw his private podiatrist, Dr. Salter, in February 2014.  As the aforementioned treatment records are relevant to the Veteran's pending increased rating claims, on remand reasonable efforts must be made to obtain the outstanding private treatment records.  

The record also suggests that there are outstanding VA vocational rehabilitation records.  While the record contains a September 1998 development letter requesting that the Veteran provide evidence in support of his claim for vocational rehabilitation and December 1998 and January 1999 denial letters, the record does not contain the Veteran's claim for vocational rehabilitation or any evidence pertaining to that claim.  The Board notes that vocational rehabilitation records are generally stored separately from VA treatment records.  As these records may be relevant to the Veteran's service connection claims, they should be obtained. 

With regard to the Veteran's claim for hearing loss, he was provided a VA examination in March 2008.  However, the Board finds that the March 2008 negative opinion is inadequate for adjudicating the claim.  Specifically, in rendering the negative opinion, the examiner's rationale was based solely upon evidence of normal hearing at the time of the Veteran's separation from service.  The Court has held that the lack of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  See also Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss).  With regard to the Veteran's claim for tinnitus, the examiner's negative opinion relied on an April 2007 VA treatment record noting that the Veteran denied tinnitus.  In a May 2009 VA 646, the Veteran's representative asserted that the Veteran misunderstood the examiner's question concerning tinnitus and therefore denied having tinnitus, even though he experienced ringing or buzzing in his ears.  In light of the representative's assertions, the Board finds that the Veteran should be provided another VA audiological examination to assess whether he has tinnitus and determine the etiology of his diagnosed hearing loss. 

As noted above, the Veteran's claim for an increased rating for diabetes was inferred from his request for service connection for erectile dysfunction as secondary to service-connected diabetes.  While the AOJ sent VCAA notice regarding direct service connection and secondary service connection prior to construing the Veteran's request as an increased rating claim, to date, VCAA notice regarding the increased rating claim has not been provided. 

Additionally, the Board finds that a contemporaneous examination is warranted to determine the nature and severity of the Veteran's diabetes and all diabetic complications.  Pursuant to note (1) of 38 C.F.R. § 4.120, Diagnostic Code 7913 (2015) complications of diabetes are to be evaluated separately, if compensable, or as part of the diabetic process under Diagnostic Code 7913 if they are noncompensable.  The Veteran's most recent VA examination for his diabetes was in September 2004.  While the Veteran was subsequently provided genitourinary, peripheral nerve, and diabetic sensory-motor peripheral neuropathy examinations to assess complications of his diabetes, he has not been given a complete diabetes examination since filing his increased rating claim.  Accordingly, on remand the Veteran should be provided a VA examination to assess the nature and severity of his diabetes and any related complications.  

Finally, with regard to the Veteran's TDIU claim, the Board finds that it is inextricably intertwined with the remanded claims currently on appeal.  Therefore, the Board may not properly review the Veteran's TDIU until the AOJ develops and adjudicates the remanded claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice pertaining to the issue of entitlement to an increased rating for diabetes. 

2.  Obtain VA treatment records for the Veteran dated from April 2014 to present.

3.  Obtain the Veteran's vocational rehabilitation file and associate it with the claims file.

4.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any private treatment for any medical condition on appeal, to include Dr. Salter, Dr. Colton, and his private ophthalmologist.  If a release is obtained, make reasonable efforts to obtain all identified records.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  If private medical records are identified but not obtained, the RO must inform the Veteran of (1) the nature of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the current record, and (4) that if the missing records are later obtained, the claim may be readjudicated.

5.  Thereafter, provide the Veteran with a VA audiological examination to assess the nature and etiology of his bilateral hearing loss and, if diagnosed, his tinnitus.  The claims file and a copy of this remand must be reviewed by the examiner. 

a.  The examiner is asked to address whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's hearing loss is causally related to military service, to include in-service noise exposure. 

In providing the requested opinion, the examiner should address the Veteran's in-service and post-service noise exposure, assertions from the Veteran's representative, and the lay statements by the Veteran and H.G. regarding in-service noise exposure.  In doing so, the examiner should presume a layperson is competent to report matters within his personal knowledge, including exposure to loud noise and diminished hearing.

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The examiner should not rely solely on the absence of hearing loss in service as a basis for any opinion.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The examiner must provide complete rationales for all conclusions reached. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

6.  Provide the Veteran with an appropriate VA examination to determine the current nature and severity of his service-connected diabetes and any complications attributable to his diabetes, to include his diabetic retinopathy and peripheral neuropathy.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's symptoms should be evaluated in accordance with VA rating criteria. 

7.  Thereafter, readjudicate the claims.  If any benefit is not granted in full, the Veteran and his representative, if any, must be issued a supplemental statement of the case (SSOC) that informs him of the laws and regulations pertaining to his claim.  An appropriate period should be allowed for response, and then the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


